         Case 4:19-cv-04921 Document 1 Filed on 12/18/19 in TXSD Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

ADRIAN DAVIS,                                                      §
         Plaintiff,                                                §
                                                                   §
v.                                                                 §          CIVIL ACTION NO. ___________
                                                                   §          Jury Demanded
                                                                   §
                                                                   §
AIRGAS USA LLC.,                                                   §
          Defendant.                                               §

                                  PLAINTIFF’S ORIGINAL COMPLAINT

                                                          A. PARTIES

1.	        Plaintiff,	   Adrian	   Davis,	   is	   an	   individual	   who	   can	   be	   contacted	   through	  

counsel.	  

2.	        Defendant,	  Airgas	  USA,	  LLC	  is	  a	  Delaware	  corporation	  with	  its	  principal	  place	  

of	   business	   in	   Pennsylvania.1	  	   Air	   Liquide	   was	   incorporated	   in	   Delaware	   with	   its	  

principal	  place	  of	  business	  in	  Houston,	  Harris	  County,	  Texas.	  	  The	  Defendant	  can	  be	  

served	   through	   counsel:	   Alston	   &	   Bird	   LLP,	   1201	   West	   Peachtree	   Street,	   Atlanta,	  

Georgia	  30309.	  	  	  

                                                      B.	  	  JURISDICTION	  

3.	        The	  Court	  has	  jurisdiction	  over	  the	  lawsuit	  because	  the	  suit	  arises	  under	  the	  

Surface	   Transportation	   Assistance	   Act	   of	   1982,	   U.S.	   Code	   Title	   49,	   Section	   31005,	   as	  

amended	   by	   the	   Implementing	   Recommendations	   of	   The	   9/11	   Commission	   Act	   of	  

2007,	  Pub.	  L.	  No.	  110-­‐53	  (“STAA”).	  	  

1
    In 2016, Air Liquide completed an acquisition of one of its largest U.S. competitors,

Airgas, Inc. It has since operated its U.S. business under “Airgas.”



                                                                                                                                     1
         Case 4:19-cv-04921 Document 1 Filed on 12/18/19 in TXSD Page 2 of 4



4.	         STAA	   permits	   a	   “kick	   out”	   provision	   that	   permits	   Plaintiff	   to	   bring	   this	   de	  

novo	   action	   in	   federal	   district	   court	   after	  210	   days	   have	   passed	   since	   the	   filing	   of	  

the	   complaint	   with	   OSHA	   and	   before	   a	   final	   decision.	   	   Plaintiff	   originally	   filed	   his	  

OSHA	  Complaint	  on	  April	  9,	  2019.	  	  210	  days	  have	  passed	  and	  the	  administrative	  law	  

judge	  has	  not	  issued	  a	  final	  decision	  in	  this	  dispute.	  

                                                                     C.	  	  VENUE	  

5.	         Venue	   is	   proper	   in	   this	   district	   under	   28	   U.S.C.	   §1391(b)(1)	   because	   the	  

Defendant	  resides	  in	  this	  district.	  

                                                                     D.	  	  FACTS	  

6.	         	  On	  or	  about	  August	  22,	  2018,	  Mr.	  Davis	  survived	  a	  life	  threatening	  single	  motor	  

vehicle	   accident	   when	   an	   Airgas	   truck	   jackknifed	   while	   he	   was	   traveling	   at	   a	   speed	   of	  

roughly	  60	  to	  65	  mph.	  	  The	  Airgas	  truck	  had	  a	  history	  of	  electrical	  problems	  and	  ghost	  

braking	   especially	   underneath	   underpasses.	   	   Despite	   repeated	   complaints	   about	   this	  

truck’s	  safety,	  Airgas	  failed	  to	  repair	  the	  truck	  or	  remove	  the	  truck	  from	  the	  fleet.	  	  	  

7.	         In	  fact,	  Airgas	  knowingly	  put	  Mr.	  Davis	  on	  the	  road	  with	  a	  malfunctioning	  truck	  

without	  concern	  for	  his	  life,	  the	  passenger’s	  life,	  or	  the	  lives	  of	  others	  on	  the	  highways	  

across	  several	  states.	  	  Shockingly,	  an	  Airgas	  mechanic	  just	  threw	  away	  the	  DVR’s	  rather	  

than	  fix	  the	  problem.	  	  When	  Mr.	  Davis	  complained	  about	  the	  truck,	  he	  was	  told	  if	  you	  

have	   a	   problem	   get	   another	   job.	   	   Mr.	   Davis	   suffered	   a	   broken	   wrist	   in	   the	   crash,	   and	   he	  

could	  have	  been	  killed.	  	  Defendant’s	  utter	  lack	  of	  concern	  for	  the	  health	  and	  safety	  of	  

Mr.	  Davis	  is	  disturbing.	  	  	  

8.	         In	  a	  recorded	  message	  regarding	  this	  accident	  Defendant	  referred	  to	  Plaintiff	  

as	  a	  “good	  driver”	  and	  he	  did	  “a	  great	  job.”	  	  


                                                                                                                                                           2
         Case 4:19-cv-04921 Document 1 Filed on 12/18/19 in TXSD Page 3 of 4



                               E.	  	  COUNT	  I	  STAA	  WHISTLEBLOWER	  CLAIM	  

9.	        Defendant	  employed	  Plaintiff.	  

10.	       Plaintiff	  in	  good	  faith	  reasonably	  believed	  that	  Defendant	  violated	  the	  OSHA	  

safety	   law	   by	   allowing	   a	   truck	   on	   the	   road	   that	   had	   electrical	   and	   mechanical	  

problems	  that	  placed	  him	  and	  others	  in	  jeopardy.	  

11.	       Plaintiff	   complained	   to	   Defendant	   about	   the	   safety	   concerns	   surrounding	   the	  

rig	  and	  trailer	  involved	  in	  the	  August	  22,	  2018	  single	  vehicle	  accident.	  	  	  

12.	       Additionally,	   following	   the	   accident,	   Plaintiff	   told	   local	   law	   enforcement	  

about	  the	  accident	  that	  resulted	  in	  injury	  to	  Plaintiff.	  	  Consequently,	  on	  November	  2,	  

2018	  Defendant	  placed	  Plaintiff	  on	  suspension	  and	  then	  fired	  Plaintiff	  on	  November	  

30,	  2018.	  

13.	       Defendant’s	   acts	   against	   Plaintiff	   were	   in	   retaliation	   for	   Plaintiff’s	   report	   to	  

local	   law	   enforcement	   and	   would	   not	   have	   occurred	   when	   they	   did	   but	   for	   the	  

report.	  

                                                      G.	  	  JURY	  DEMAND	  

14.	       Plaintiff	   demands	   a	   jury	   trial	   and	   tenders	   the	   appropriate	   fee	   with	   this	  

complaint.	  

                                                         H.	  	  DAMAGES	  

15.	       As	  a	  direct	  and	  proximate	  result	  of	  Defendant’s	  conduct,	  Plaintiff	  suffered	  the	  

following	  injuries	  and	  damages.	  

	          a.	       Broken	  Wrist	  

	          b.	       Compensatory	  damages.	  

	          c.	       Fringe	  benefits.	  



                                                                                                                                     3
       Case 4:19-cv-04921 Document 1 Filed on 12/18/19 in TXSD Page 4 of 4



	        d.	      Benefit	  pay.	  

	        e.	      Back	  pay	  &	  front	  pay.	  

	        f.	      Past	  and	  future	  emotional	  distress.	  

                                                     I.	  	  CONCLUSION	  

16.	     For	   these	   reasons,	   Plaintiff	   asks	   for	   judgment	   against	   Defendant	   for	   the	  

following:	  

	        a.	      Actual	  damages.	  

	        b.	      Prejudgment	  and	  postjudgment	  interest.	  

	        c.	      Reasonable	  Attorney	  Fees.	  

	        d.	      Punitive	  damages.	  

	        e.	      All	  other	  relief	  the	  Court	  deems	  appropriate.	  

                                                                Respectfully	  submitted,	  

                                                                The	  Law	  Office	  of	  Todd	  E.	  Webb	  

                                                                By:	  	  	  	  /s/Todd E. Webb	  	  	  	  	  	  	  	  	  	  	  	  	  

                                                                TODD	  E.	  WEBB	  

                                                                Texas	  State	  Bar	  No.24033317	  
                                                                Federal	  Admission	  No.	  597748	  
                                                                todd@attorneytoddwebb.com	  
                                                                4101	  Greenbriar	  Suite	  122E	  
                                                                Houston,	  Texas	  77098	  
                                                                (713)	  529	  4400	  t	  
                                                                (713)	  529	  4401	  f	  




                                                                                                                                                         4
